Citation Nr: 9923644	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  97-30 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a left knee 
condition.

2.  Entitlement to service connection for a left leg 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served in the Army National Guard from May 1980 
to October 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1997 rating decision from the Detroit, 
Michigan Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for a 
left knee condition and a left leg condition. 

The Board notes that the appellant's claims folder has been 
transferred from the Denver, Colorado RO to the St. 
Petersburg, Florida RO and to the Detroit, Michigan RO, and 
finally back to the Denver, Colorado RO as a result of the 
appellant's relocation.

In a May 1999 statement signed by the appellant, he indicated 
that he no longer wanted a hearing and requested that his 
case be forwarded to the Board for a decision.  The Board 
also notes that a review of the claims folder reflects that 
the appellant appears to have made a claim of entitlement to 
service connection for a left hip condition in May 1993 and 
for a left ankle condition in September 1996.  These issue 
have been neither procedurally prepared nor certified for 
appellate review and they are referred to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).

The Board further notes that the appellant's representative 
listed the issues of this appeal in VA Form 646, dated April 
1999, as entitlement to service connection for a back and 
left knee condition.  In their August 1999 Informal Hearing 
Presentation, the appellant's representative listed the 
issues as entitlement to service connection for acquired left 
knee and back disorders as a result of a service-connected 
left ankle disability.  A review of the record reflects that 
in a July 1997 rating decision, the RO denied entitlement to 
service connection for a left knee condition and a left leg 
condition.  

The appellant filed a timely notice of disagreement as to the 
July 1997 rating decision dated in August 1997, and a timely 
substantive appeal also dated in August 1997.  

Entitlement to service connection for a back condition, 
claimed as secondary to the service-connected disability of 
chronic left fifth metatarsal stress fracture, status post 
debridement of the ankle area, was denied in a September 1997 
rating decision.  The record does not reflect that the 
appellant filed a notice of disagreement as to the September 
1997 rating decision, nor was that issue certified for appeal 
by the RO.  Thus, the issue of entitlement to service 
connection for a back disorder, claimed as secondary to a 
service-connected stress fracture of the left fifth 
metatarsal is not properly before the Board for appellate 
consideration.

Finally, the issue of entitlement to service connection for a 
left knee condition is addressed in the REMAND portion of 
this decision.


FINDING OF FACT

The claim of entitlement to service connection for a left leg 
condition is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a left leg 
condition is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records are silent for treatment, complaints, 
or diagnosis related to the left leg.



Upon VA examination dated in September 1989, the appellant 
complained of soreness and pain in his left foot.  Upon 
physical examination, the appellant's carriage, posture and 
gait were noted as normal.  It was noted the appellant could 
walk on toes, heels, and on tandem gait.  The appellant was 
able to stand on one foot at a time and the right and left 
feet were noted as symmetrical.  Range of motion of the 
ankles was noted as normal.  Mild tenderness on deep 
palpation over the metatarsal area of the left foot was 
noted.  A diagnosis of a history of a left foot 
fracture with residuals of discomfort as described without 
limitation of motion and a normal x-ray, was noted.

In a December 1989 rating decision, the RO granted service 
connection for a chronic stress fracture of the left fifth 
metatarsal, evaluated as noncompensable.

In a June 1992 rating decision, the RO determined a 10 
percent disability evaluation was warranted for the 
appellant's service-connected left foot condition.

Upon VA examination dated in May 1992, the appellant 
complained of left foot pain.  Carriage and posture were 
noted as normal.  The examiner noted the appellant tended to 
walk on a pronated left foot because of pain over the lateral 
side of the foot.

Relevant VA clinical records dated from July 1992 to December 
1995 reflect complaints of pain in the knee.  A July 1995 
clinical record reflects a notation of some crepitus in the 
knees.  An August 1995 clinical record reflects a normal 
examination of the knee, full range of motion, and a normal 
x-ray.  Various assessments of minimal knee degenerative 
joint disease, traumatic degenerative joint disease in the 
knee, foreign bodies in the left ankle with secondary pain in 
the left patella, and chronic left knee pain were noted.  A 
September 1997 clinical record reflects a notation of a 
discussion of the possibility that the appellant's left knee 
pain was a result of his abnormal gait due to ankle pain.

Upon VA examination of the feet dated in January 1998, the 
appellant reported that he began having left knee, hip, and 
lower back pain in 1990.  Impressions of chronic lumbosacral 
strain, left ankle degenerative joint disease with multiple 
arthroscopies, history of left fifth metatarsal fracture, and 
atrophy of the right calf with absent Achilles reflex on the 
right were noted.  

A VA clinical record dated in June 1998 reflects a complaint 
of pain in the left patella and an impression of 
chondromalacia of the left patella secondary to abnormal gait 
with left ankle pain.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1131 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1998).  In 
order to show that a disability is proximately due to or the 
result of a service-connected disease or injury, the 
appellant must submit competent medical evidence showing that 
the disabilities are causally-related.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  

In making any claim for service connection, the appellant has 
the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a).  

A well-grounded claim is "a plausible claim, one which is 
meritorious on it own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If a well-
grounded claim has not been presented, the appellant's appeal 
fails as to that claim, and VA is under no duty to assist him 
in any further development of that claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. at 81 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Dixon v. Derwinski, 
3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of the incurrence or 
aggravation of a disease or injury in service (or as the 
result of a service-connected condition) supported by lay or 
medical evidence; and of a nexus between the in-service (or 
service-connected) injury or disease and the current 
disability (medical evidence).  Caluza v.  Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that there is a duty to assist an appellant in the 
completion of his application for benefits under 38 U.S.C.A. 
§  5103(a) (West 1991), depending on the particular facts in 
each case.  Beausoleil v. Brown, 
8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  The facts and circumstances of this case are such 
that no further action is warranted.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

A review of the evidence of record reflects that the claim of 
entitlement to service connection for a left leg condition is 
supported solely by the contentions of the appellant.  
However, the Court has made it clear that a lay party is not 
competent to provide probative evidence as to matters 
requiring expertise regarding specialized medical knowledge, 
skill, training, or education.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1994).  

Consequently, the appellant's lay assertion that his left leg 
condition was caused or aggravated by an incident of service 
or his service-connected left foot condition is neither 
competent nor probative evidence of the issue in question.  
While the appellant is competent to testify as to 
symptomatology, he is not competent to diagnose the etiology 
of his own left leg condition.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 
(1993); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Fluker 
v. Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); 
and Clarkson v. Brown, 4 Vet. App. 565, 657 (1993).

The appellant has failed to present competent medical 
evidence of a nexus between a left leg condition and an 
incident of service or his service-connected left foot 
condition.  In the absence of competent medical evidence of a 
nexus between the current disability and service or a 
service-connected disability, the claim for service 
connection is not well grounded and must be denied.  Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).

As the veteran's claim of entitlement to service connection 
for a left leg condition is not well grounded, the doctrine 
of reasonable doubt has no application to his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a left leg condition, 
the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In light of the VA clinical records reflecting impressions of 
foreign bodies in the left ankle with secondary pain in the 
left patella and chondromalacia of the left patella secondary 
to abnormal gait with left ankle pain, the Board concludes 
that additional development of the record is needed to enable 
the Board to render a final determination.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the appellant 
and ask that he provide the names, 
addresses, and approximate dates of all 
health care providers from whom he has 
received treatment for his left knee 
condition since June 1998.  

After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatments from all 
sources whose records have not previously 
been secured.

2.  The veteran should be afforded a VA 
orthopedic examination by an appropriate 
specialist for the purpose of 
ascertaining the current nature and 
etiology of any left knee disorder(s) 
found present.  The claims folder and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  Any necessary tests or 
studies should be performed and all 
findings must be reported in detail.  The 
examiner is requested to render an 
opinion as to whether any left knee 
disorder(s) found on examination was or 
were caused or aggravated by the 
appellant's service-connected left fifth 
metatarsal fracture and ankle 
debridement.  If no causal relationship 
is found to exist, but aggravation is 
determined to be a factor, the examiner 
must address the following medical 
issues;  

(1) The baseline manifestations which are 
due to the effects of the left knee 
disorder(s); 

(2) The increased manifestations which, 
in the opinion of the examiner, are 
proximately due to the service connected 
disability of the left foot;  and 



(3) The medical considerations supporting 
an opinion that increased manifestations 
of any left knee disorder(s) are 
proximately due to the service-connected 
left foot disability.  Any opinions 
expressed must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a left knee 
condition including as secondary to the 
service-connected disability of the left 
foot with application of 38 C.F.R. 
§ 3.310(a) (1998) and Allen v. Brown, 7 
Vet. App. 439 (1995)..

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he receives further notice from the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals









